950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mark M. SCHWARMAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3405.
United States Court of Appeals, Federal Circuit.
Nov. 26, 1991.

Before NIES, Chief Judge, MARSHALL, Associate Justice (Retired), Supreme Court of the United States, sitting by designation, and FRIEDMAN, Senior Circuit Judge.
PER CURIAM.


1
Mark M. Schwarman appeals the final decision of the Merit Systems Protection Board in No. SE075490104811 which affirmed the final decision of the Office of Personnel Management finding him unsuitable for federal employment, directing Schwarman's removal from his federal position and barring him from competition for or advancement to any position in the competitive federal service until June 27, 1992.   Schwarman was found to have submitted an apprenticeship examination which was not prepared by him.   The handwriting expert's testimony that Schwarman did not write his examination was unequivocal and circumstantial evidence also supports that conclusion.   This evidence is more than sufficient to satisfy the substantial evidence standard of review.   It is immaterial that the expert could not testify as firmly that Schwarman wrote his wife's examination and that she wrote his.   The charged offense is met on the basis of his submission of an examination as his which he did not write.   Accordingly, because no legal or factual error has been shown, this court affirms on the basis of the administrative judge's opinion.



1
 The Initial Decision by the administrative judge became the final decision of the Board upon the Board's denial of Schwarman's petition for review.  5 C.F.R. § 1201.113(b)